          Case 20-33529 Document 92 Filed in TXSB on 08/21/20 Page 1 of 4




                              UNITED STATES BANKRUPTCY COURT
                                SOUTHERN DISTRICT OF TEXAS
                                      HOUSTON DIVISION

                                        )
In re:                                  )                       Case No. 20-33529 (DRJ)
                                        )
                                     1
Calfrac Well Services Corp., et al.,    )                       Chapter 15
                                        )
       Debtors in a Foreign Proceeding. )                       (Jointly Administered)
____________________________________)

                                       CERTIFICATE OF SERVICE

         I, Trey Monsour, Esq. of Fox Rothschild LLP, co-counsel to Wilks Brothers, LLC and its

Affiliated Funds (“Wilks”), certify under penalty of perjury that I am not less than 18 years of age,

and that on August 11, 2020, I caused the (i) Objection of Wilks Brothers, LLC and its Affiliated

Funds to Petition for Recognition and Chapter 15 Relief (Redacted) [Docket No. 75]; and (ii)

Emergency Motion of Wilks Brothers, LLC and its Affiliated Funds for Entry of an Order

Authorizing Them to File Certain Confidential information Related to Their Objection to Petition

for Recognition and Chapter 15 Relief Under Seal [Docket No. 76], to be served via the Court’s

CM/ECF electronic filing system on those parties registered to receive such notice, and on the

parties on the service list attached hereto as Exhibit A, via e-mail or U.S. mail, first class and

postage prepaid.




1
   The Debtors in these chapter 11 cases, along with the last four digits of each debtor’s federal; tax identification
number, are: Bristow Group Inc. (9819), BHNA Holdings Inc. (8862), Bristow Alaska Inc. (8121), Bristow
Helicopters Inc. (8733), Bristow U.S. Leasing LLC (2451), Bristow U.S. LLC (2904), BriLog Leasing Ltd. (9764),
and Bristow Equipment Leasing Ltd. (9303). The corporate headquarters and the mailing address for the Debtors
listed above is 2103 City West Blvd., 4th Floor, Houston, Texas 77042.



113193300.v1
         Case 20-33529 Document 92 Filed in TXSB on 08/21/20 Page 2 of 4




Dated: August 21, 2020               FOX ROTHSCHILD LLP

                                     /s/ Trey A. Monsour
                                     Trey A. Monsour, Esquire
                                     Texas Bar No. 14277200
                                     2843 Rusk Street
                                     Houston, TX 77003
                                     Phone: (713) 927-7469

                                            and


                                     5420 Lyndon B. Johnson Freeway
                                     Suite 1200
                                     Dallas, TX 75240
                                     Phone: (972) 991-0889
                                     Fax: (972) 404-0516
                                     Email: tmonsour@foxrothschild.com

                                     Counsel to Wilks Brothers, LLC and its Affiliated Funds




                                        2
113193300.v1
         Case 20-33529 Document 92 Filed in TXSB on 08/21/20 Page 3 of 4




                                  EXHIBIT “A”

Eric Michael English
John F. Higgins, IV
Porter Hedges LLP
1000 Main Street
Suite 3600
Houston, TX 77002

Hector Duran Jr.
Office of the U.S. Trustee
515 Rusk
Suite 3516
Houston, TX 77002




                                        3
113193300.v1
                                                                                                                                    Case 20-33529  Document 92 Filed in TXSB on 08/21/20 Page 4 of 4
                                                                                                                                                Case 20-33529 DocumentRAIMAn TXSB on 08/06/20
                                                                                                                                                                         Master Service List as of August 6, 2020
                         Name                                                 Attn                                                  Address 1                                     Address 2                        Address 3                  City        State       Zip          Country        Phone           FAX                              EMAIL
12178711 Canada Inc.                                 Attn: Joel Gaucher                                      4500, 855 — 2nd Street SW                                                                                               Calgary                                   Canada        403-695-3298
Ad Hoc Committee of Calfrac Noteholders              c/o Goodmans LLP                                        Attn: Robert J. Chadwick & Bradley Wiffen              Bay Adelaide Centre               333 Bay Street, Suite 3400     Toronto             ON       M5H 2S7      Canada        416-597-4208                   rchadwick@goodmans.ca bwiffen@goodmans.ca
AIMCO                                                c/o Torys LLP                                           Attn: Neville Jugnauth                                 525 — 8th Avenue SW, 46th Floor   Eighth Avenue Place East       Calgary             AB       T2P 1G1      Canada                        403-776-3800   njugnauth@torys.com
Bexar County                                         c/o Lineberger Goggan Blair & Sampson, LLP              Attn: Don Stecker                                      112 E. Pecan Street               Suite 2200                     San Antonio         TX       78205                      210-225-6763    210-225-6410   sanantonio.bankruptcy@publicans.com
BOKF, N.A., as Indenture Trustee for the 8.50%                                                               Attn: Eric A. Schaffer                                 225 Fifth Avenue, Suite 1200                                     Pittsburgh          PA       15222                      412-288-3131    412-288-3063   eschaffer@reedsmith.com
Senior Notes Due 2026                                c/o Reed Smith LLP
BOKF, N.A., as Indenture Trustee for the 8.50%                                                               Attn: Lloyd A. Lim & Rachel I. Thompson                811 Main Street, Suite 1700                                      Houston             TX       77002-6110                 713-469-3800    713-469-3899   rithompson@reedsmith.com Ilim@reedsmith.com
Senior Notes Due 2026                                c/o Reed Smith LLP
Calfrac (Canada) Inc.                                Attn: Joel Gaucher                                      4500, 855 — 2nd Street SW                                                                                               Calgary             AB       T2P 4K7      Canada        403-695-3298                   jgaucher@calfrac.com
Calfrac / Liberty Mutual                             Attn: Maureen Harrington                                5670 Greenwood Plaza Blvd.                             Suite 400                                                        Greenwood Village   CO       80111                                                     DenverLegalVVCAlibertymutual.com
Calfrac / Liberty Mutual                             c/o Butt, Thornton, & Baehr PC                          Attn: Neysa E. Lujan                                   4101 Indian School Road NE        Suite 300S                     Albuquerque         NM       87110                                                     nelujan@btblaw.com
Calfrac / Liberty Mutual                             Attn: Jonathan E. Dominguez                             PO Box 3170                                                                                                             Albuquerque         NM       87190                                                     jedominguez@btblaw.com
Calfrac / Liberty Mutual                             c/o Downs Stanford, PC                                  Attn: Christopher Esson                                2001 Bryan Street                 Suite 4000                     Dallas              TX       75201                                                     cesson@downsstanford.com
Calfrac Holdings LP                                  Attn: Joel Gaucher                                      2711 Centerville Road, Suite 400                                                                                        Wilmington          DE       19808                      403-695-3298                   jgaucher@calfrac.com
                                                     Serving Registered Agent Corporation Service Company    D/B/A CSC Lawyers Incorporating Service Company        211 E 7th Street, Suite 620                                      Austin              TX       78701
Calfrac Well Services Corp.
Calfrac Well Services Corp.                          Attn: Joel Gaucher                                      1560 Broadway                                          Suite 2090                                                       Denver              CO       80202                      403-695-3298                   jgaucher@calfrac.com
Calfrac Well Services Ltd.                           Attn: Joel Gaucher                                      4500, 855 — 2nd Street SW                                                                                               Calgary             AB       T2P 4K7      Canada        403-695-3298                   jgaucher@calfrac.com
Calfrac Well Services Ltd.                           c/o Bennett Jones LLP                                   Attn: Chris Simard                                     4500 Bankers Hall East            855-2nd Street SW              Calgary             AB       T2P 4K7      Canada        403-298-4485                   simardc@bennettjones.com
CIT Bank, N.A., The CIT Group/Equipment Financing,                                                           Attn: Michael L. Schein                                1633 Broadway, 31st Floor                                        New York            NY       10019                      212-407-7700    212-407-7799   mschein@vedderprice.com
Inc. and CIT Financial (Alberta) ULC                 c/o Vedder Price PC
Contence Sloan                                                                                               2001 Harvest Hills Ave., Apt. 127                                                                                      Williston            ND       58801                                                     Sha4133@yahoo.com
Dakota Gold Transfer-Plaza, LLC                      c/o Severson, Wogsland & Liebl, PC                      Attn: Lee M. Grossman                                  4627 44th Ave. S                  Ste 108                       Fargo                ND       58104                                                     lee.grossman@swlattorneys.com
DeMarcus Curry                                       c/o Espinoza Law Firm, PLLC                             Attn: Steven Sachs                                     10202 Heritage Blvd.                                            San Antonio          TX       78216                                                     Steven@espinozafirm.com
DeMarcus Curry                                                                                               PO Box 3170                                                                                                            Albuquerque          NM       87190                                                     demarcus.curry2836@gmail.com
Dyer & Peterson PC                                   Attn: John K. Fiorilla                                  322 US Highway 46                                      Suite 220e                                                      Parsippany           NJ       07054                                                     ffiorillandyerpeterson.com
G2S2 Capital                                         c/o Clarke Inc.                                         Attn: Paola Calce                                      401 Bay St., Suite 2704                                         Toronto              ON       M5H 2Y4      Canada                        416-640-1834   pcalce@clarkeinc.com
Harris County                                        do Lineberger Goggan Blair & Sampson, LLP               Attn: Tara L. Grundemeier                              PO Box 3064                                                     Houston              TX       77253-3064                 713-844-3400    713-844-3503   houston bankruptcy@publicans.com
Harris County et al.                                                                                         PO Box 3547                                                                                                            Houston              TX       77253-3547
HSBC Bank Canada                                     Attention: Vice President                               407 — 8th Avenue SW                                                                                                    Calgary              AB       T2P 1 E5     Canada                        403-693-8556   bruce.robinson@hsbc.ca
                                                                                                             Attn: Ian Cooper, Shauna Crothers, Daniel E. Sears &   Centennial Place, East Tower      520 3rd Avenue SW, Suite 1900 Calgary              AB       T2P OR3      Canada                        403-266-1395   ICooper@blg.com
                                                                                                             Josef Kruger                                                                                                                                                                                                   SCrothers@b1g.com
                                                                                                                                                                                                                                                                                                                            DSears@b1g.com
HSBC Bank Canada                                     c/o Borden Ladner Gervais LLP                                                                                                                                                                                                                                          JKruger@b1g.com
Jose Bonilla                                         Attn: Michael J. Doyle                                  2501 San Pedro Drive NE                                Suite 2058                                                       Albuquerque         NM       87110                                                     mikedoyleatty@gmail.com
Loyd Brath                                           do Killin, Davis, Richter & Mayle PC                    Attn: Christopher H. Richter                           PO Box 4859                                                      Grand Junction      CO       81502                                                     nickl@killianlaw.com
Mickey Olson                                         Attn: John Hightower                                    5670 Greenwood Plaza Blvd                              Suite 400                                                        Greenwood Village   CO       80111                                                     jshightower@sbcw-law.com
Midland Central Appraisal District                   do McCreary, Veselka, Bragg & Allen, PC                 Attn: Tara LeDay                                       PO Box 1269                                                      Round Rock          TX       78680                      512-323-3200    512-323-3205   tleday@mvbalaw.com
Midland County                                       c/o Perdue, Brandon, Fielder, Collins & Mott, LLP       Attn: Laura J. Monroe                                  PO Box 817                                                       Lubbock             TX       79408                      806-744-5092    806-744-9953   Imbkr@pbfern.corn
Ronald P. Mathison                                   c/o Latham & Watkins LLP                                Attn: Caroline A. Reckler & Adam J. Goldberg           885 Third Avenue                                                 New York            NY       10022-4834                 212-906-1200                   caroline.reckler@lw.com edem.goldberg@lw.com
Securities and Exchange Commission                   Bankruptcy Dept                                         801 Cherry Street                                      Suite 1900                        Unit 18                        Fort Worth          TX       76102                                                     dfw@sec.gov
Securities and Exchange Commission                   Attn: Andrew Calamari, Regional Director                New York Regional Office                               200 Vesey Street                  Suite 400                      New York            NY       10281-1022
Soo Line Railroad Company (d/b/a Canadian Pacific)   c/o Nilles Law Firm                                     Attn: Mark R. Hanson                                   201 North 5th Street                                             Fargo               ND       58102                                                     mhanson@nilleslaw.com
                                                                                                             1400 Douglas Street, STOP 1580                                                                                          Omaha               NE       68179                      402-544-3015;                  bankruptcynotices@up.com
Union Pacific Railroad Company                       Attn: Tonya W. Conley & Lila L. Howe
                                                                                                                                                                                                                                                                                             402-544-1184
United States Trustee                                Office of the United States Trustee                    515 Rusk Street, Suite 3516                                                                                              Houston             TX       77002                      713-718-4650    713-718-4670   Diane.G.Livingstone@usdoj.gov
Voorhies                                             do Lubel Voyles LLP                                    Attn: Lance H. Lubel                                    675 Bering Drive                  Suite 850                      Houston             TX       77057                                                     lance@lubelvoyles.com
Voorhies                                             c/o Spagnoletti Law Firm                               Attn: Marcus R. Spagnoletti & Eric J. Rhine             401 Louisiana Street, 8th Floor                                  Houston             TX       77002                                                     mspagnoletti@spaglaw.com erhine@spaglaw.com
                                                     Attention: Corporate Trust Service — Administrator for 333 S. Grand Ave., 5th Floor                                                                                             Los Angeles         CA       90071                                                     casey.boyle@wellsfargo.com
Wells Fargo Bank, National Association               Calfrac Holdings, Inc.
Wells Fargo Bank, National Association               do Thomson Hine                                        Attn: Yesenia D. Batista                                335 Madison Avenue                12th Floor                     New York            NY       10017-4611                                 212-344-6101   Yesenia.Batista@ThompsonHine.com
Wells Fargo Bank, National Association, as Indenture                                                        Attn: Eric A. Schaffer                                  225 Fifth Avenue, Suite 1200                                     Pittsburgh          PA       15222                      412-288-3131    412-288-3063   eschaffer@reedsmith.com scollins@mccarthy.ca
Trustee for the 8.5% Senior Notes Due                do Reed Smith LLP
Wells Fargo Bank, National Association, as Indenture                                                        Attn: Lloyd A. Lim & Rachel I. Thompson                 811 Main Street                   Suite 1700                     Houston             TX       77002-6110                 713-469-3800    713-469-3899   Ilim@reedsmith.com rithompson@reedsmith.com
Trustee for the 8.5% Senior Notes Due                do Reed Smith LLP
                                                                                                            Attn: Daniel Fliman, Harold A. Olsen & Patrick N.       180 Maiden Lane                                                  New York            NY       10038-4982                 212-806-5601    212-806-6006   dfliman@stroock.com holsen@stroock.com
Wilks Brothers, LLC and its Affiliates               do Stroock & Stroock & Levan LLP                       Petrocelli                                                                                                                                                                                                      ppetrocelli@stroock.com
Wilks Brothers, LLC and its Affiliates               do Fox Rothschild LLP                                  Attn: Trey A. Monsour                                   2843 Rusk Street                                                 Houston             TX       77003                      713-927-7469
Wilks Brothers, LLC and its Affiliates               do Fox Rothschild LLP                                  Attn: Trey A. Monsour                                   Two Lincoln Centre                5420 LBJ Freeway, Suite 1200   Dallas              TX       75240                      972-991-0889    972-404-0516   tmonsour@foxrothschild.com
Wilmington Trust, National Association               Attn: Calfrac Holdings Notes Administrator             50 South Sixth Street, Suite 1290                                                                                        Minneapolis         MN       55402                                      612-217-5651
Wilmington Trust, National Association               c/o Covington & Burling LLP                            Attn: Ronald Hewitt                                     The New York Times Building       620 Eighth Avenue              New York            NY       10018-1405                 212-841-1010                   rhewitt@cov.com




Active\198899\00001\113143295.v1-8/11/20
